Motion to dispense with printing granted, insofar as to dispense with the printing in the record on appeal of all papers and documents, except the following: 1. Petition and order to show cause, 2. Trust agreement, 3. Final order from which appeal was taken, 4. Opinion and decision of the Supreme Court, New York County, 5. Notice of appeal, 6. Copy of order entered on this application, 7. Portion of reports of C. Murray Kavanagh, Esq., and Osborne A. MeKegney, Esq., which refer to the issue of construction, 8. Affidavit of Sybil Hayward Ricks, 9. Portion of supplemental memorandum of C. Murray Kavanagh, Esq., opposing the admissibility of said affidavit and its relevancy herein, 10. Stipulation re: papers on appeal, 11. Statement under rule 234.